Exhibit 3.1 SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF TC PIPELINES, LP TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 2 Section 1.1 DEFINITIONS 2 Section 1.2 CONSTRUCTION 14 ARTICLE II ORGANIZATION 14 Section 2.1 FORMATION 14 Section 2.2 NAME 14 Section 2.3 REGISTERED OFFICE; REGISTERED AGENT; PRINCIPAL OFFICE; OTHER OFFICES 15 Section 2.4 PURPOSE AND BUSINESS 15 Section 2.5 POWERS 15 Section 2.6 POWER OF ATTORNEY 15 Section 2.7 TERM 16 Section 2.8 TITLE TO PARTNERSHIP ASSETS 17 ARTICLE III RIGHTS OF LIMITED PARTNERS 17 Section 3.1 LIMITATION OF LIABILITY 17 Section 3.2 MANAGEMENT OF BUSINESS 17 Section 3.3 OUTSIDE ACTIVITIES OF THE LIMITED PARTNERS 17 Section 3.4 RIGHTS OF LIMITED PARTNERS 17 ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS 18 Section 4.1 CERTIFICATES 18 Section 4.2 MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES 19 Section 4.3 RECORD HOLDERS 19 Section 4.4 TRANSFER GENERALLY 19 Section 4.5 REGISTRATION AND TRANSFER OF LIMITED PARTNER INTERESTS 20 Section 4.6 TRANSFER OF THE GENERAL PARTNER'S GENERAL PARTNER INTEREST 21 Section 4.7 TRANSFER OF INCENTIVE DISTRIBUTION RIGHTS 21 Section 4.8 RESTRICTIONS ON TRANSFERS 21 Section 4.9 CITIZENSHIP CERTIFICIATES; NON-CITIZEN ASSIGNEES 22 Section 4.10 REDEMPTION OF PARTNERSHIP INTERESTS OF NON-CITIZEN ASSIGNEES 22 ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS 23 Section 5.1 [INTENTIONALLY OMITTED.] 23 Section 5.2 CONTRIBUTIONS TO THE PARTNERSHIP 23 Section 5.3 [INTENTIONALLY OMITTED.] 23 Section 5.4 INTEREST AND WITHDRAWAL 23 Section 5.5 CAPITAL ACCOUNTS 24 Section 5.6 ISSUANCES OF ADDITIONAL PARTNERSHIP SECURITIES 26 Section 5.7 LIMITATIONS ON ISSUANCE OF ADDITIONAL PARTNERSHIP SECURITIES 26 Section 5.8 [INTENTIONALLY OMITTED.] 26 i TABLE OF CONTENTS (continued) Page Section 5.9 LIMITED PREEMPTIVE RIGHT 26 Section 5.10 SPLITS AND COMBINATION 27 Section 5.11 FULLY PAID AND NON-ASSESSABLE NATURE OF LIMITED PARTNER 27 ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS 27 Section 6.1 ALLOCATIONS FOR CAPITAL ACCOUNT PURPOSES 27 Section 6.2 ALLOCATIONS FOR TAX PURPOSES 32 Section 6.3 REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS; DISTRIBUTIONS TO RECORD HOLDERS 33 Section 6.4 DISTRIBUTIONS OF AVAILABLE CASH FROM OPERATING SURPLUS 34 Section 6.5 DISTRIBUTIONS OF AVAILABLE CASH FROM CAPITAL SURPLUS 34 Section 6.6 ADJUSTMENT OF MINIMUM QUARTERLY DISTRIBUTION AND TARGET DISTRIBUTION LEVELS 34 Section 6.7 [INTENTIONALLY OMITTED.] 35 Section 6.8 SPECIAL PROVISIONS RELATING TO THE HOLDERS OF INCENTIVE DISTRIBUTION RIGHTS 35 Section 6.9 ENTITY-LEVEL TAXATION 35 ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS 35 Section 7.1 MANAGEMENT 35 Section 7.2 CERTIFICATE OF LIMITED PARTNERSHIP 37 Section 7.3 RESTRICTIONS ON GENERAL PARTNER'S AUTHORITY 37 Section 7.4 REIMBURSEMENT OF THE GENERAL PARTNER 38 Section 7.5 OUTSIDE ACTIVITIES 38 Section 7.6 LOANS FROM THE GENERAL PARTNER; LOANS OR CONTRIBUTIONS FROM THE PARTNERSHIP; CONTRACTS WITH AFFILIATES; CERTAIN RESTRICTIONS ON THE GENERAL PARTNER 39 Section 7.7 INDEMNIFICATION 40 Section 7.8 LIABILITY OF INDEMNITIES 41 Section 7.9 RESOLUTION OF CONFLICTS OF INTEREST 42 Section 7.10 OTHER MATTERS CONCERNING THE GENERAL PARTNER 43 Section 7.11 PURCHASE OR SALE OF PARTNERSHIP SECURITIES 43 Section 7.12 REGISTRATION RIGHTS OF THE GENERAL PARTNER AND ITS AFFILIATES 44 Section 7.13 RELIANCE BY THIRD PARTIES 45 ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS 45 Section 8.1 RECORDS AND ACCOUNTING 45 Section 8.2 FISCAL YEAR 46 Section 8.3 REPORTS 46 ARTICLE IX TAX MATTERS 46 Section 9.1 TAX RETURNS AND INFORMATION 46 Section 9.2 TAX ELECTIONS 46 ii TABLE OF CONTENTS (continued) Page Section 9.3 TAX CONTROVERSIES 47 Section 9.4 WITHHOLDING 47 ARTICLE X ADMISSION OF PARTNERS 47 Section 10.1 CURRENT PARTNERS 47 Section 10.2 ADMISSION OF SUBSTITUTED LIMITED PARTNER 47 Section 10.3 ADMISSION OF SUCCESSOR GENERAL PARTNER 48 Section 10.4 ADMISSION OF ADDITIONAL LIMITED PARTNERS 48 Section 10.5 AMENDMENT OF AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP 48 ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS 48 Section 11.1 WITHDRAWAL OF THE GENERAL PARTNER 48 Section 11.2 REMOVAL OF THE GENERAL PARTNER 50 Section 11.3 INTEREST OF DEPARTING PARTNER AND SUCCESSOR GENERAL PARTNER 50 Section 11.4 [INTENTIONALLY OMITTED.] 51 Section 11.5 WITHDRAWAL OF LIMITED PARTNERS 51 ARTICLE XII DISSOLUTON AND LIQUIDATION 51 Section 12.1 DISSOLUTION 51 Section 12.2 CONTINUATION OF THE BUSINESS OF THE PARTNERSHIP AFTER DISSOLUTION 51 Section 12.3 LIQUIDATOR 52 Section 12.4 LIQUIDATION 52 Section 12.5 CANCELLATION OF CERTIFICATE OF LIMITED PARTNERSHIP 53 Section 12.6 RETURN OF CONTRIBUTIONS 53 Section 12.7 WAIVER OF PARTITION 53 Section 12.8 CAPITAL ACCOUNT RESTORATION 53 ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE 54 Section 13.1 AMENDMENT TO BE ADOPTED SOLELY BY THE GENERAL PARTNER 54 Section 13.2 AMENDMENT PROCEDURES 55 Section 13.3 AMENDMENT REQUIREMENTS 55 Section 13.4 SPECIAL MEETINGS 56 Section 13.5 NOTICE OF A MEETING 56 Section 13.6 RECORD DATE 56 Section 13.7 ADJOURNMENT 56 Section 13.8 WAIVER OF NOTICE; APPROVAL OF MEETING; APPROVAL OF MINUTES 56 Section 13.9 QUORUM 57 Section 13.10 CONDUCT OF A MEETING 57 Section 13.11 ACTION WITHOUT A MEETING 57 Section 13.12 VOTING AND OTHER RIGHTS 58 iii TABLE OF CONTENTS (continued) Page ARTICLE XIV MERGER 58 Section 14.1 AUTHORITY 58 Section 14.2 PROCEDURE FOR MERGER OR CONSOLIDATION 58 Section 14.3 APPROVAL BY LIMITED PARTNERS OF MERGER OR CONSOLIDATION 59 Section 14.4 CERTIFICATE OF MERGER 60 Section 14.5 EFFECT OF MERGER 60 ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS 60 Section 15.1 RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS 60 ARTICLE XVI GENERAL PROVISIONS 62 Section 16.1 ADDRESSES AND NOTICES 62 Section 16.2 FURTHER ACTION 62 Section 16.3 BINDING EFFECT 62 Section 16.4 INTEGRATION 62 Section 16.5 CREDITORS 62 Section 16.6 WAIVER 62 Section 16.7 COUNTERPARTS 63 Section 16.8 APPLICABLE LAW 63 Section 16.9 INVALIDITY OF PROVISIONS 63 Section 16.10 CONSENT OF PARTNERS 63 EXHIBIT A - CERTIFICATE EVIDENCING COMMON UNITS REPRESENTING LIMITED PARTNER INTERESTS IN TC PIPELINES, LP A-1 iv SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF TC PIPELINES, LP THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF TCPIPELINES, LP dated as of July1, 2009, is entered into by and among TC PipeLines GP, Inc., a Delaware corporation, as the General Partner, and other Persons who are or who become Partners in the Partnership or parties hereto as provided herein.In consideration of the covenants, conditions and agreements contained herein, the parties hereto hereby agree as follows: RECITALS WHEREAS, TC PipeLines GP, Inc., as the general partner of the Partnership, and TransCan Northern Ltd., as the organizational limited partner, organized the Partnership as a Delaware limited partnership pursuant to the Delaware Act by filing a certificate of limited partnership of the Partnership with the Secretary of State of the State of Delaware. WHEREAS, the General Partner, TransCan Northern Ltd. and certain other parties as limited partners entered into that certain Amended and Restated Agreement of Limited
